Opinion issued May 20, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00337-CV
———————————
In re KAREN LASSITER FULLER, Relator

 

 

Original Proceeding on Petition for Writ of Mandamus
 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator Karen Lassiter Fuller challenges the
trial court’s order granting the real-party-in-interest’s motion to disqualify
her attorney.[*]  
We deny the petition for writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
 




[*]
          The underlying case is In the Matter of the Marriage of Karen
Fuller and Cem Fuller and In the Interest of N.D.K.F., a Child, No.
07-CV-155050 (387th Dist. Ct., Fort Bend County, Tex.), the Honorable Robert
Kern, presiding.